DETAILED ACTION
NOTE - This Corrected Notice of Allowability includes an amendment to the specification not present in the original Notice of Allowance dated 9 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sheldon Wolfe on 19 May 2021.
The application has been amended as follows: 
In the specification as originally filed paragraphs [0054 and 0058]:
 [0054] FIG. 7 depicts an expanded view of FIG. 6, with the fourth biasing member 116 removed from the carrier 102. As shown, the carrier 102 includes an interface 126 for the fourth biasing member 116, which includes the projection 124. The illustrated projection 124 includes a lipped edge 128, which may facilitate retention of the biasing member 116 on the carrier 102 by providing additional surfaces oriented crosswise (e.g., perpendicular) to a direction 130 where the biasing member 116 would be pulled away from the carrier 102. The recess 122 may include indentations 123 configured to conform to and receive the lipped edge 128, thereby securing the projection 124 in the recess 122. 

[0058] Further, the channels 140 may also include the projections 124 to enable an interference fit between the recess 122 in the biasing member 110, 112, 114, and/or 116 and the projections 124, so that the biasing members 110, 112, 114, and/or 116 are each retained on the carrier 102 using two securement mechanisms (e.g., the friction between the channel surface and the outermost surface of a biasing member and friction between the biasing member recess and a surface of the projection and/or the lipped edge). In embodiments employing the channels 140, the depth of the channels 140 may depend on the size of the biasing members 110, 112, 114, and/or 116, as well as the biasing force to be applied to the battery cells 50. For example, the channels 140 may be relatively shallow when a large biasing force is desired. Conversely, the channels 140 may be deeper when a smaller biasing force is desired.


Allowable Subject Matter
Claims 1-3 are 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 24 November 2020 in combination with the amendments filed 19 February 20221 are persuasive to overcome the prior art of record and the previous obvious type double patenting rejection.  Specifically, applicant correctly argues that this application is the result of a restriction requirement from the parent application and therefore obvious type double patenting is not applicable.  In regard to the prior art and an integrated sensing and bus bar subassembly positioned against the stack of prismatic battery cells and within the housing, wherein the integrated sensing and bus bar subassembly comprises a carrier, a bus bar integrated onto the carrier, a first biasing member integrated onto the carrier, and a second biasing member integrated onto the carrier; wherein the bus bar is configured to electrically couple prismatic battery cells of the stack of prismatic battery cells in an electrical arrangement; and wherein the first and second biasing members are positioned directly between the top of each prismatic battery cell of the stack of prismatic battery cells and the carrier, the first and second biasing members each comprise a strip having a first material more compliant than a second material of the carrier, the first and second biasing members bias the stack of prismatic battery cells inwardly toward the housing, a cell vent of each prismatic battery cell of the stack of prismatic battery cells is positioned between the first and second biasing members, wherein the first and second biasing members are each integrated onto the carrier via a friction fit created by a first projection of the carrier is positioned within a first recess of the first biasing member and a second projection of the carrier is positioned within a second recess of the second biasing member. Conversely, the prior art does not place the biasing members in the location required by the instant claims as applicant argues because the prior art requires the presence of additional members between the biasing members and the battery cell.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723